        Case 1:20-cv-01517-SCJ Document 18 Filed 04/14/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

SARA CARTER, ET.AL.,                   )
                                       )
      Plaintiffs,                      )            CIVIL ACTION FILE NO.
                                       )
v.                                     )            1:20-CV-01517-SCJ
                                       )
                                       )
BRIAN KEMP, ET.AL.,                    )
                                       )
      Defendants.                      )

     PLAINTIFF’S SECOND SUPPLEMENTAL BRIEF IN SUPPORT OF
         MOTION FOR TRO OR PRELIMINARY INJUNCTION

      Plaintiffs supplement their briefs [Docs. 3-1, 12] in support of their Motion

for a temporary restraining order or preliminary injunction to show that, even if

Defendants are not violating Plaintiff’s Second Amendment rights, Defendants are

violating Plaintiffs’ Due Process rights.

      As noted in the earlier briefs, Georgia law requires a license (“GWL”) to carry

a weapon, but it is currently impossible to obtain one. Courts have repeatedly ruled

that a government violates due process if it requires certain actions but such actions

are impossible to perform.



                                            −1−
        Case 1:20-cv-01517-SCJ Document 18 Filed 04/14/20 Page 2 of 4




      In Keith v. Sioux Nation Shopping Center, 634 F.2d 401 (8th Cir. 1980), federal

law required a license to trade on an Indian reservation. The district court found that

“bureaucratic nonfeasance makes it impossible to obtain the … license.” The court

ruled “it would be unfair to fine [people] for not obtaining a license that was

impossible to obtain.” The 8th Circuit agreed and affirmed. In the present case,

Plaintiffs’ inability to obtain a GWL could be described as “bureaucratic

nonfeasance,” in that Defendant Toomer will not accept and process applications for

GWLs. She in turn claims “bureaucratic nonfeasance” on the part of the law

enforcement agencies in Fulton County on which she depends for background

checks of GWL applicants. Regardless of the source(s) of the nonfeasance, the State

of Georgia cannot lawfully require a GWL to carry a weapon when it is impossible

to obtain such a license.

      If Defendant Kemp argues that the Second Amendment is not violated by

effectively banning carrying a weapon, due process is still violated. The Supreme

Court of Washington considered this issue in Derby Club, Inc. v. Becket, 252 P.2d

259, 41 Wn.2d 869 (1953). The issue in Derby Club was the licensing of “bottle

clubs,” which were clubs organized for the purpose of keeping or consuming liquor.



                                         −2−
        Case 1:20-cv-01517-SCJ Document 18 Filed 04/14/20 Page 3 of 4




      The Washington legislature passed a law requiring a license to operate a bottle

club, but neglected to include a provision for obtaining a license. The Court ruled

this arrangement violated due process:

      The legislature may prohibit the operation of bottle clubs entirely or
      may regulate their operation in such a manner as it sees fit but it may
      not require, as a condition precedent to their lawful operation, the
      issuance … of a license which is nonexistent and unobtainable. The
      attempt to do so … violates the due process clauses of the state and
      Federal constitution.

41 Wn.2d 880. See also Doe v. Snyder, 101 F.Supp.3d 722, 724 (E.D. Mich. 2015)

(“Holding an individual criminally liable for failing to comply with a duty imposed

by statute, with which it is legally impossible to comply, deprives that person of his

due process rights.”)

      Because bureaucratic nonfeasance is making it impossible for Plaintiffs to

obtain a GWL, it is unconstitutional for the State to require a GWL in order to carry

a weapon.

Conclusion

      For the reasons stated above, Plaintiffs move for a TRO or preliminary

injunction against enforcement of O.C.G.A. § 16-11-126 against law-abiding




                                         −3−
        Case 1:20-cv-01517-SCJ Document 18 Filed 04/14/20 Page 4 of 4




citizens (i.e., those not prohibited from possessing firearms) during the pendency of

the current state of emergency.

                                       /s/ John R. Monroe
                                       John R. Monroe
                                       John Monroe Law, P.C.
                                       Attorney for Plaintiff
                                       156 Robert Jones Road
                                       Dawsonville, GA 30534
                                       678-362-7650
                                       jrm@johnmonroelaw.com
                                       State Bar No. 516193


                              RULE 7.1 CERTIFICATE
      I certify that this brief was prepared with one of the font and point selections
approved in Rule 5.1(B).


                                                     /s/ John R. Monroe
                                               John R. Monroe




                                         −4−
